          Case 1:20-cv-02383-AJN Document 12 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                         9/11/20
SOUTHERN DISTRICT OF NEW YORK




   Nick Catone, et al.,

                            Plaintiffs,                               20-CV-2383 (AJN)

                  –v–                                                       ORDER

  Facebook, Inc., et al.,

                            Defendants.



ALISON J. NATHAN, District Judge:

       Plaintiffs Nick Catone and Nick Catone MMA & Fitness brought suit against Defendants

on March 24, 2020. Dkt. No. 4. The docket reflects that Plaintiffs have not served either of the

Defendants. On July 2, 2020, the Defendants submitted a letter to the Court indicating that they

had not been served and that Plaintiffs had not yet filed a proposed summons. Dkt. No. 8. In

their letter, the Defendants requested that the Court set a date by which the action would be

dismissed if the Plaintiffs failed to properly serve the Defendants. Id. Accordingly, on July 8,

2020, this Court ordered Plaintiffs to file an update on the status of service and to file a corrected

civil cover sheet by August 21, 2020. Dkt. No. 9. Plaintiffs did not respond to that Order. On

August 27, 2020, the Defendants submitted another letter to the Court, again indicating that

Plaintiffs had not complied with Rule 4(m) and again requesting that the Court dismiss this case.

Dkt. No. 10.

       On August 31, 2020, the Court sua sponte extended Plaintiffs’ deadline to comply with

its previous Order, directing the Plaintiffs to file, by no later than September 8, 2020, a letter

showing good cause for their failure to comply with the deadlines set by Rule 4(m)—or, if they

                                                      1
          Case 1:20-cv-02383-AJN Document 12 Filed 09/11/20 Page 2 of 2




believed that service had been made, to demonstrate when, and in what manner, service was

made within 90 days of filing the Complaint. Dkt. No. 11. The Court warned that failure to

comply would result in the case being dismissed pursuant to Rule 4(m). As of the date of this

Order, the Plaintiffs have not responded.

       Rule 4(m) states that if a defendant is “not served within 90 days after the complaint is

filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made within a specified time.”

Fed. R. Civ. P. 4(m). The Court has given Plaintiffs multiple opportunities to respond, and the

Plaintiffs have been on notice since early July that failure to properly serve the Defendants

would result in the case being dismissed without prejudice. See Dkt. Nos. 8–11.

       In light of the Plaintiffs’ failure to serve Defendants Facebook, Inc. and Mark Zuckerberg

and to respond to this Court’s Orders, this case is DISMISSED without prejudice under Rule

4(m). The Clerk of Court is respectfully directed to close the case.

       SO ORDERED.


 Dated: September 11, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     2
